Title: From William Steuben Smith to John Quincy Adams, 1 July 1809
From: Smith, William Steuben
To: Adams, John Quincy



My dear Sir,
New York July 1st. 1809.

I have this day heard of your appointment, as minister to the Court of St. Petersburg, by an almost unanimous vote of the Senate; I embrace the earliest opportunity of congratulating you upon this fresh instance of the high consideration in which our country holds you.—
My situation here induces me to state to you, that I have been greatly disappointed in my endevours to procure some employment for myself in the mercantile line, nor being able to succeed, I take the liberty of requesting, that if there is any situation connected with this mission, in which I can be of service to you Sir, I beg you will consider me as perfectly at your service—
I hope to be favoured with your commands by the earliest opportunity
I am Sir, your obednt. Servt / and nephew
W. Steuben Smith